USCA4 Appeal: 22-4024      Doc: 38         Filed: 10/14/2022    Pg: 1 of 5




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-4024


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        CURTIS B. CULBERTSON,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Robert G. Doumar, Senior District Judge. (2:20-cr-00097-RGD-RJK-1)


        Submitted: September 19, 2022                                 Decided: October 14, 2022


        Before AGEE and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Lawrence H. Woodward, Jr., RULOFF, SWAIN, HADDAD, MORECOCK,
        TALBERT & WOODWARD, P.C., Virginia Beach, Virginia, for Appellant. Jessica D.
        Aber, United States Attorney, Richmond, Virginia, Megan M. Montoya, Assistant United
        States Attorney, Newport News, Virginia, Elizabeth M. Yusi, Assistant United States
        Attorney, Norfolk, Virginia, OFFICE OF THE UNITED STATES ATTORNEY, for
        Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-4024      Doc: 38         Filed: 10/14/2022      Pg: 2 of 5




        PER CURIAM:

               Curtis B. Culbertson (“Appellant”) challenges his convictions for attempted receipt

        of child pornography, in violation of 18 U.S.C. § 2252(a)(2) (Count 1) and accessing with

        intent to view child pornography, in violation of 18 U.S.C. § 2252(a)(4)(B) (Count 2). He

        argues that the district court erroneously permitted the United States (the “Government”)

        to introduce evidence of his prior conviction for receipt of child pornography and that

        without that prior conviction, there was insufficient evidence to convict him of either

        offense in this case. We affirm.

               We review the district court’s admission of evidence, over a defendant’s objection,

        about a defendant’s prior convictions for abuse of discretion. United States v. Webb, 965

        F.3d 262, 266 (4th Cir. 2020). The district court did not abuse its discretion by admitting

        the evidence of Appellant’s prior conviction for receipt of child pornography. First,

        Federal Rule of Evidence 414(a) authorized the district court to do so because both the

        prior conviction and the offenses charged in this case qualify as “child molestation” as that

        term is defined in Rule 414(d). Second, the district court properly conducted a Federal

        Rule of Evidence 403 balancing inquiry using the factors we identified as relevant in

        United States v. Kelly, 510 F.3d 433 (4th Cir. 2007), and concluded that those factors

        weighed in favor of admissibility. At trial, the Government demonstrated that as soon as

        Appellant was released from prison on the prior conviction, he promptly engaged in the

        same conduct again at his earliest opportunity. The fact that evidence of Appellant’s prior

        conviction for receipt of child pornography is “prejudicial for the same reason it is

        probative” in that it “tends to prove [his] propensity to molest young children” does not

                                                     2
USCA4 Appeal: 22-4024           Doc: 38          Filed: 10/14/2022      Pg: 3 of 5




        render the prior conviction “unfairly prejudicial” such that it should be excluded pursuant

        to Rule 403. Kelly, 510 F.3d at 438 (emphasis in original). The prejudice to Appellant

        caused by the introduction of the evidence about his prior conviction was further minimized

        by the Government’s use of only the criminal judgment, without any particular facts, to

        prove the existence of the prior conviction, as well as the district court’s limiting instruction

        to the jury that it was not to “conclude from this evidence that the defendant has bad

        character in general or that because the defendant may have committed other similar acts,

        that it’s more likely that he committed the crimes with which he’s currently charged.” J.A.

        599. *

                 “We review de novo a district court’s decision to deny a motion for a judgment of

        acquittal based on sufficiency of the evidence.” United States v. Smith, 21 F.4th 122, 139

        (4th Cir. 2021). When assessing “a challenge to the sufficiency of the evidence,” we

        “view[] the evidence in the light most favorable to the prosecution and decide[] whether

        substantial evidence -- that is, evidence that a reasonable finder of fact could accept as

        adequate and sufficient to support a conclusion of a defendant’s guilt beyond a reasonable

        doubt -- supports the verdict.” United States v. Young, 916 F.3d 368, 384 (4th Cir. 2019).

        “[T]his standard presents a ‘heavy burden’” for a defendant to overcome. United States v.

        Ath, 951 F.3d 179, 185 (4th Cir. 2020). Appellant has not met that burden in this case. He

        argues that an unknown number of individuals had access to the desktop computer on

        which the images of child pornography were discovered. However, the forensic examiner


                 *
                     Citations to the “J.A.” refer to the Joint Appendix filed by the parties in this appeal.

                                                           3
USCA4 Appeal: 22-4024      Doc: 38          Filed: 10/14/2022     Pg: 4 of 5




        who evaluated the desktop computer after it was seized testified that the child pornography

        was at first accessed using a password-protected account to which many people knew the

        password, but all activity ceased on that account once Appellant’s account was created,

        and thereafter the searches for child pornography were associated with Appellant’s

        password-protected account. Appellant also argues that he could not have been using the

        desktop computer after business hours, when most of the searches for child pornography

        took place, because he was living at a halfway house with a strict evening curfew. But the

        manager of the business where Appellant worked testified that Appellant moved into a

        back room at the office where the desktop computer was located in June 2017, the same

        month Appellant began working there and the same month the child pornography was first

        accessed. Lastly, Appellant argues that there was no evidence specific to him found on the

        desktop computer to prove that he accessed child pornography. While it is true that the

        forensic examiner was unable to connect the images themselves to a specific user because

        they had been found in “unallocated disk space” -- that is, the area of the computer where

        items go after they have been deleted but before that disk space has been written over by

        newer files -- the forensic examiner did testify that searches for and downloads of child

        pornography were connected to Appellant’s account on the desktop computer. More

        importantly, an individual who lived with Appellant at the office testified that he personally

        observed Appellant using the desktop computer to view child pornography. In short, the

        evidence adduced at trial was more than sufficient to convict Appellant on both Count 1

        and Count 2.



                                                      4
USCA4 Appeal: 22-4024      Doc: 38        Filed: 10/14/2022     Pg: 5 of 5




              For the foregoing reasons, we affirm Appellant’s convictions. We dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    5